Powell, J.
The trial judge charged, “Moral and reasonable certainty is all that can be expected in legal investigation. In all civil cases the preponderance of testimony is considered sufficient to produce mental conviction. In criminal cases a greater strength of mental conviction is held necessary to justify a verdict of guilty,”' Exception is taken to so much of this instruction as states that “in. all civil cases the preponderance of testimony is considered sufficient to produce mental conviction,” on the ground of its irrele*385vancy to the issue. While in criminal trials it is not appropriate that the judge should ordinarily refer to the rule of proof applicable in civil trials, yet, taken in connection with the context and with the fact that the judge fully instructed the jury as to the benefit of reasonable doubt to which the defendant was entitled and as to the presumption of innocence in his favor, it is clear that no injury .resulted to him. Jackson v. State, 125 Ga. 102 (3), 53 S. E. 607.
Further isolated excerpts from the charge are excepted to. When viewed in light of the entire charge they present no ground of reversible error. Judgment affirmed.